Citation Nr: 1034359	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1967 to September 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 rating 
decision by the Cheyenne, Wyoming Department of Veterans Affairs 
(VA) Regional Office (RO) that declined to reopen the Veteran's 
claim of service connection for PTSD.  In March 2009, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
The case was previously before the Board in May 2009 when the 
Board reopened the claim, and remanded the matter for additional 
development and de novo review.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the United States Court of Appeals for Veterans Claims 
(Court) held that the scope of a claim of service connection for 
PTSD encompasses claims of service connection for other 
psychiatric diagnoses.  A June 2008 statement of the case (SOC) 
discussed the matter of service connection for psychiatric 
disability other than PTSD (major depressive disorder and 
anxiety); however, as the RO had not developed or adjudicated 
such matter, it is not ripe for consideration by the Board.  

The matter of entitlement to service connection for a 
psychiatric disability other than PTSD is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any 
action on his part is required.  


FINDING OF FACT

Although there is evidence establishing that the Veteran was 
exposed to a stressor event in service, it is not shown that the 
Veteran has a diagnosis of PTSD in accordance with DSM-IV based 
on such event.  



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to the initial adjudication of 
the claim.  A November 2006 letter notified him of the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The letter also informed the Veteran of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record.  It is not alleged 
that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for VA examinations in October 2008 and in December 2009.  The 
Board finds that the examination reports provide sufficient 
information and are adequate to address the matter being decided 
on the merits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(VA must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist as to this matter 
is met.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.   
38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
[i.e., a diagnosis under DSM-IV]; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link, or causal nexus, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).  Inasmuch as a stressor event is conceded, the amended 
regulations have no bearing in this matter.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination in the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

The Veteran's STRs, including his July 1970 service separation 
examination report, are silent for complaints, findings, 
treatment, or diagnosis pertaining to PTSD.  

The Veteran's service personnel records do not show he received 
any awards, badges, or decorations that denote combat.  He served 
in Vietnam from January 1968 to January 1969, and his military 
occupational specialty (MOS) during that period was cannoneer (in 
April and May 1968 his MOS was light truck driver).  

In his December 2001 PTSD Questionnaire, the Veteran reported 
that he was involved with shelling the enemy while in support of 
the infantry from 1968 to 1969.  He also indicated he witnessed 
civilians killed in action and soldiers wounded in action.  

On February 2003 VA mental health assessment report (report not 
previously associated with the claims file), the Veteran reported 
that he has been alcohol free for 14 years after a long period of 
heavy drinking starting at age 17.  He also reported he a long 
period of polysubstance abuse that stopped 12 years ago.  It was 
noted that he had no combat injuries and no direct close combat, 
although he reported his base took some rocket and mortar fire 
from time to time and occasional sniper fire.  It was noted that 
the Veteran did not talk about his thinking about combat 
experiences as an intrusive experience, nor did he have 
terrifying nightmares of his combat experiences.  The Veteran 
denied severe anxiety attacks, panic attacks, or phobias.  The 
diagnoses were alcohol dependence, in remission, and polydrug 
abuse, in remission.  The examiner opined the Veteran did not 
have the signs and symptoms sufficient for a diagnosis of PTSD.  
Postservice private treatment records include an October 2007 
report from R. H., Ph.D. who noted the Veteran had a general 
anxiety about life, and discontentment with his current life 
situation, as well as a feeling of being out of control.  The 
psychologist found that the Veteran's difficulties with 
loneliness and high anxiety, considered to be pervasive and long-
lasting, were recently exacerbated by the stress of making a 
living, and opined they were indicative of an axis I disorder, 
specifically PTSD due to military experiences.  R. H. further 
noted that testing using the Millon Clinical Multiaxial Inventory 
III and the PTSD scale by Foa support an axis I diagnosis of 
PTSD.  It was further noted that while the Veteran was not 
characteristically fearful or anxious, his memory of traumatic 
experiences came back in intensive and distressing recollection.  
He avoids exposure to cues that resemble or symbolize aspects of 
the traumatic event.  Where they cannot be avoided, as in 
recurring nightmares and flashbacks, he may feel terrified, and 
exhibits a variety of signs of intense anxiety.  The Axis I 
diagnoses included PTSD, chronic, with delayed onset.  

VA treatment records include an April 2007 report noting the 
Veteran did not feel that he is having panic attacks.  In March 
2008, there was a finding of a positive PTSD screening test.  

Cheyenne Vet Center treatment records show that beginning in 
November 2007, the Veteran began group therapy to deal with PTSD 
from Vietnam.  PTSD was diagnosed during the therapy sessions.  
An August 2008 letter from the Vet Center counselor notes that 
the Veteran was dropping out of sessions due to travel distance.  

In his August 2008 Substantive Appeal, VA Form 9, the Veteran 
reported that while he was in Vietnam he was constantly exposed 
to sniper, rocket and mortar fire.  

On October 2008 VA examination, the examiner found that the 
Veteran did not endorse or report re-experiencing or avoidance 
symptoms, and his presentation was not consistent with that of 
many PTSD combat veterans examined by the examiner.  The 
diagnosis was polysubstance dependence, in full sustained 
remission.  

At the March 2009 videoconference hearing, the Veteran testified 
that his duties in Vietnam included providing artillery support 
for infantry units.  He also reported that he observed civilian 
casualties and wounded American soldiers.  

On December 2009 VA examination (by the October 2008 VA 
examiner), it was noted that the Veteran was not under current 
treatment for PTSD.  The examiner noted that the DSM-IV 
diagnostic criteria for PTSD include exposure to trauma 
(Criterion A), at least one reexperiencing symptom (Criterion B), 
at least three avoidance symptoms (Criterion C), and at least two 
arousal symptoms (Criterion D) related to the trauma.  The 
examiner noted that although Criterion A was likely met, the 
evidence was contradictory regarding the presence of Criteria B, 
C or D.  He opined that therefore although it was likely that the 
Veteran had some features of PTSD, there was insufficient 
clinical evidence to diagnose PTSD.  The examiner opined that it 
was "not as least as likely as not that the veteran's PTSD 
features and symptoms were linked to specific stressors in 
Vietnam, because the veteran was not distressed when discussing 
reported stressors, and his reported stressors lacked specific 
details commonly recalled and reported by combat veterans."  The 
diagnosis was polysubstance dependence, in full sustained 
remission.  

The threshold question in any claim seeking service connection is 
whether the Veteran, in fact, has the disability for which 
service connection is sought.  That is the critical question 
here, i.e., does the Veteran have PTSD? 

Under 38 C.F.R. § 3.304(f), service connection for PTSD requires 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
Under § 3.125(a), a diagnosis of a mental disorder must conform 
to DSM-IV/and be supported by findings on examination.  

DSM-IV (at § 309.81) outlines the history and constellation of 
symptoms required to substantiate a diagnosis of PTSD.  The 
October 2007 report from R. H., Ph.D. refers to the Millon 
Clinical Multiaxial Inventory III and the PTSD scale by Foa as 
supporting a diagnosis of PTSD; however, these are not criteria 
in DSM-IV.  In addition, while the report mentions that the 
memory of the Veteran's traumatic experiences comes back in 
intensive and distressing recollection, and that he avoids 
exposure to cues that resemble or symbolize aspects of the 
traumatic event; however, the "traumatic event" is not 
described (and the significance of the recollections cannot be 
weighed).  Cheyenne Vet Center treatment records show the Veteran 
has a diagnosis of PTSD, but they do not identify the symptoms he 
has that support the diagnosis (under DSM-IV criteria).  Hence, 
the Board finds these records not adequate for rating purposes.  
See 38 C.F.R. § 4.125(a).  

In contrast, on October 2008 and December 2009 VA examinations 
(both by the same examiner), after review of the Veteran's claims 
file and treatment records, and with specific reference to the 
DSM-IV diagnostic criteria for PTSD, the diagnosis found was 
polysubstance dependence, in full sustained remission.  The 
examiner also opined that it was "not at least as likely as not 
that the Veteran's PTSD features and symptoms were linked to 
specific stressors in Vietnam", and that the Veteran's symptoms 
were not consistent with those of the many PTSD combat veterans 
examined by the examiner.  As the examiner reviewed the claims 
file, examined the Veteran, and is competent to provide a 
diagnosis, the opinions are probative and persuasive evidence.  

The preponderance of the evidence is against this claim.  Hence, 
it must be denied.  [The Veteran is advised that evidence of a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a)/DSM-IV 
could be a basis for reopening his claim.]  


ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran's October 2006 claim, reporting "[h]aving more 
thoughts and dreams of being [in] combat" was construed as a 
claim seeking service connection for PTSD, and that was the 
specific claim adjudicated by the RO and developed for appellate 
review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the Court held that the scope of a mental health disability claim 
includes any mental disorder that may be reasonably encompassed 
by the claimant's description of the claim, reported symptoms, 
and other information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
diagnosed is/are part and parcel of a service connection for PTSD 
claim (and that such matter(s) is/are before the Board).  As the 
RO has not developed or adjudicated the matter of service 
connection for psychiatric disability other than PTSD, the Board 
has no option but to remand the case for such action.  

Notably, clinical evidence reflects that the Veteran has 
psychiatric diagnoses of anxiety and major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of entitlement to 
service connection for psychiatric disability 
other than PTSD, the RO should send the 
Veteran a letter providing him all VCAA-
mandated notice, and afford him and his 
representative the opportunity to respond.  

2.  The RO should ask the Veteran to identify 
all providers of treatment for psychiatric 
disability he has received since his 
discharge from active duty, and to provide 
any authorizations necessary for VA to obtain 
records of any such private treatment.  The 
RO should secure for the record copies of 
complete clinical records of the identified 
treatment (i.e., those not already associated 
with the claims folder).  The Veteran should 
be notified if any records identified are not 
received.  

3.  Following the above, and any additional 
development deemed necessary (e.g., an 
examination to secure a nexus opinion, if 
indicated), the RO should adjudicate the 
matter(s) of service connection for each 
diagnosed psychiatric disability other than 
PTSD.  He should be notified of the 
determination(s).  If the determination is 
unfavorable (and the Veteran files a notice 
of disagreement in the matter), the RO should 
issue an appropriate SOC in the matter and 
afford the Veteran and his representative the 
opportunity to respond.  If this occurs, the 
case should be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


